DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 1 corresponding to figs. 1 and 2 and claimed in claims 1-3 in the reply filed on January 15, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be undue burden on the Examiner to consider all claims pertaining to multiple species.  This is not found persuasive because while the two species pertain to ultrasound three-dimensional (3D) full-body tomography systems, the species are not obvious variants of each other and have distinct features. For example, species II has a movable ultrasound probe assemble with a linear carrier for a probe assembly and computes the 3D image model based on a velocity of the linear carrier, whereas species I has a plurality of non-movable probe units throughout the periphery of the detection space and does not use velocity in its 3D model construction. 
Further, as stated in the Requirement for Restriction mailed November 19, 2020, search and/or examination burden for the patentably distinct species exists because at least one of the following reason(s) apply: (a) the species have acquired a separate status in the art in view of their divergent subject matter; (b) the species require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (c) the prior art applicable to one species would not likely be applicable to the .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (US 6,135,960) in view of Lin (US 2012/0029358).
Regarding claim 1, Holmberg discloses an ultrasound three-dimensional (3D) full-body tomography system (“High-Resolution, Three- Other Publications Dimensional Whole Body Ultrasound Imaging System” described further in col. 4, lines 14-21 and figs. 1 and 5 displaying the ultrasound imaging system where human subject G is being imaged by ultrasound sources C and receives D in lattice framework B), comprising: 
an ultrasound guided wave medium container (“lattice can be immersed in tubs” col. 6, lines 57-58, wherein the tub would be an ultrasound guided wave medium container, as the tub would be filled with “water (A) or, optimally, a fluid (A) with minimal acoustic impedance with the skin or outer surface of the object” col. 7, lines 16-18) having a detection space (the detection space corresponds to the location in the tub where the “object (G), is brought into the range of the lattice” col. 7, lines 28-29), wherein the detection space is filled with a guided wave medium 
an ultrasound probe array (lattice) provided in the ultrasound guided wave medium container (“the lattice can be immersed in tubs” col. 6, lines 57-58) and comprising a plurality of probe units (“Sub-lattice panels (FIG. 2) containing arrays of sources (C) and/or receivers (D) lock together into an expandable lattice, planar or polygonal” col. 7, lines 20-22, wherein the sources are ultrasound transmitters and the receivers are ultrasound receivers (col. 4, lines 46-55)); and 
an ultrasound tomography device (ultrasound imaging system, fig. 5) for constructing a 3D image model (“Produce computer generated three-dimensional images of the whole body of a subject, animal, or other object” (col. 4, lines 14-27) and claim 14) based on data fed back from each pixel of the ultrasound probe array (described in col. 8, lines 5-24 where recorded signals from each receiver, the receivers are located on each sub-lattice unit/panel, are processed to form the images with the imaging system displayed in fig. 5 and a whole-body coordinate system is established which is described in col. 5, lines 1-28, which is consistent with applicant’s special definition of pixel “each pixel (i.e., probe unit 21A) of the ultrasound probe array 20A” [0024]).  
Holmberg does not disclose that the probe units are integrated into an annular array and are arranged along a periphery of the detection space.
However, Lin, also in the field of ultrasound 3D tomography systems, does teach that the probe units (“a probe that includes two dimensional circular or elliptical arrays of transducers” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the probe units are integrated into an annular array and are arranged along a periphery of the detection space in order to capture an image in 360 degrees [0063].
Regarding claim 2, Holmberg further discloses the guided wave medium is water, degassed water, a developing agent, or a wave guiding gel (the lattice is “immersed in water (A) or, optimally, a fluid (A) with minimal acoustic impedance with the skin or outer surface of the object” col. 7, lines 16-18).  
Regarding claim 3, Holmberg does not specifically disclose the ultrasound guided wave medium container is provided with an acoustic insulation layer.
However, Lin does teach the ultrasound guided wave medium container (“container 120 is filled with liquid, preferably de-bubbled water” [0062]) is provided with an acoustic insulation layer (“container further includes sidewalls covered with a baffle layer for reducing an acoustic reverberation” [0019] and “a baffle around each transducer to absorb energy, which may cause acoustic reverberation” [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the ultrasound guided wave medium container is provided with an acoustic insulation layer in order to prevent acoustic reverberation [0019] and [0067].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Razansky et al. (US 2012/0220851) pertaining to whole-body optoacoustic imaging in a container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793